Exhibit 10.1

January 17, 2008

Mr. Dean Durbin

Via Email:

Dear Dean:

It is my pleasure to confirm the offer extended to you to join American Media
Operations, Inc.

Material components of the offer agreed to, are:

 

Position Title:

Executive Vice President/Chief Financial Officer

 

Start Date:

January 21, 2008

 

Employment Term:

Employment commences on January 21, 2008 and terminates March 31, 2009

 

Base Salary:

$500,000.00 (Five Hundred Thousand Dollars and Zero Cents) per year, payable in
bi-weekly installments.

 

Bonus Program:

With respect to each full fiscal year, beginning with FY09, during your
employment with the Company, you shall receive an annual Bonus (a “Bonus”). Such
Bonus, shall be 40% (Forty Percent) of your Base Salary. Such Bonus shall be
payable in a lump sum after the close of the fiscal year and the Company’s 10-K
has been filed (approximately 90 days after the close of the Company’s fiscal
year), but in no event later than March 15 of the calendar year following the
calendar year in which the fiscal year ends

 

Additional Contingent Bonus:

In the event of a change of control or other transaction that materially affects
the ownership of the Company or its assets, you shall be eligible to receive a
discretionary bonus in an amount to be determined by the Chief Executive Officer
of the Company or the Compensation Committee of the Board of the Directors of
the Company, in his/its sole discretion. Such bonus, if any, shall be payable in
a lump sum within 90 days following the closing of such transaction, the exact
payment date to be determined by the Company in its sole discretion.

 

Office Location:

You will be based from the Company’s New York City office, however, frequent
travel will be necessary to AMI’s other offices as well as other locations as
necessary.



--------------------------------------------------------------------------------

Executive Housing:

You will be provided lodging in the New York Metro area at the Company’s
expense. Such lodging shall be either a hotel or a fully furnished apartment, at
the sole discretion of the Company. The specific location of the fully furnished
apartment or hotel shall be mutually agreeable by the Company and the You.

 

Severance:

If your employment is terminated by the Company, and if you sign a Separation
and Release of Claims Agreement, you will receive severance pay in the amount of
the remaining Base Salary payable for the Employment Term listed above, plus
twelve (12) additional months of Base Salary, if termination is for any reason
other than Cause or Expiration of the Employment Term or resignation by you.
Severance pay, if any, will be payable in equal monthly installments (in the
same amount as your Base Salary). You will be required to execute and return the
Company’s form Separation and Release of Claims Agreement within 45 days after
your termination of employment in order to be eligible to receive the severance
pay described above. Payment of severance shall commence no earlier than seven
(7) calendar days after the Company receives the executed Separation and Release
and no later than 90 days after the date of your separation from service (as
defined in Section 1.409A-1(h) of the Treasury Regulations) (“Separation from
Service”), the exact date to be determined by the Company in its sole
discretion, provided that you timely execute and return the Separation and
Release of Claims Agreement and do not subsequently revoke such execution. For
all purposes of Section 409A of the Internal Revenue Code (the “Code”) and the
related regulations, your entitlement to severance pay pursuant to this letter
shall be treated as an entitlement to a series of separate payments.
Notwithstanding the foregoing, you will not be eligible to receive severance pay
if you resign from the Company or your employment is terminated by the Company
for Cause or if you fail to execute and return the Company’s form Separation and
Release of Claims Agreement within 45 days after your termination of employment.
“Cause” shall mean (i) your continued failure or refusal to substantially
perform your duties hereunder for a period of 10 days following written notice
by the Company to you of such failure or refusal, (ii) dishonesty in the
performance of your duties hereunder, (iii) an act or acts on your part
constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude, (iv) your willful
malfeasance or willful



--------------------------------------------------------------------------------

 

misconduct in connection with your duties hereunder or any act or omission which
is materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates or (v) your breach of any
provision of this agreement, including the attached addendum. Additionally, if
you becomes physically or mentally incapacitated for a continuous period of 90
days, the Company has the right to terminate your employment without paying
severance. For the purposes hereof, the term “physical or mental incapacity”
means your inability to perform the principal duties as contemplated by this
letter.

In addition to the above, this position carries the following benefits:

 

 

•

 

On the 1st of the month following the date you complete three complete months of
continuous service, you will be eligible to participate in AMI’s (contributory)
Group Insurance Plan (Medical, Life, Dental, STD, LTD). AMI will reimburse you
$1,000.00 (Gross), per month for the period of time that you are not eligible to
participate in the Company’s medical insurance program for COBRA coverage with
your current employer if you elect to participate in the COBRA program.

 

  •  

Eligibility to participate in the Company’s “Personal Time Off (PTO)” Program,
you may take up to 20 PTO days per year.

 

  •  

Eligibility to participate in the Company’s retirement program (401(k)) once
certain service requirements are satisfied.

This offer is contingent upon your execution of the attached Confidentiality &
“At-Will” Agreement, the terms of which are incorporated herein in their
entirety. Additionally, this offer is contingent upon your representation and
warranty to AMI that the acceptance of this offer of employment by you and the
performance of the position stated above, shall not constitute a breach of, or
otherwise contravene, the terms of any employment agreement or other agreement
or policy to which you are a party or otherwise bound. Please confirm your
acceptance of the terms identified in this offer, in writing, by returning a
signed copy of this letter to my attention as soon as possible. This letter
contains the entire understandings between its parties concerning your
employment with American Media. There are no representations, agreements,
arrangements or understandings, oral or written, among the parties relating to
the subject matter of this letter that are not fully expressed in it and the
attached Confidentiality & “At-Will” Agreement. This letter may only be modified
by a written amendment signed by all parties hereto. References to the “Company”
mean American Media Operations, Inc. and its parents, subsidiaries and
affiliates.

Dean, let me take this opportunity to welcome you to American Media. Do not
hesitate to contact me should you have any questions.

Sincerely,

 

/s/ David Pecker

    David Pecker     Chairman/Chief Executive Officer    



--------------------------------------------------------------------------------

/s/ Dean D. Durbin

    1/17/08 With my signature above, I certify my understanding of the terms of
this offer and hereby accept the offer as outlined in this letter.     Date



--------------------------------------------------------------------------------

CONFIDENTIALITY & “AT-WILL” AGREEMENT

You agree that you will retain all Confidential Information in strictest
confidence and will not, without the prior written consent of the President of
American Media, Inc., at any time, whether during or after your term of
employment with American Media, Inc. or any related or affiliated company, (the
“Company”) (X) (i) use, exploit or disclose, or permit the use, exploitation or
disclosure of, any Confidential Information for the benefit of yourself or any
other party, including, but not limited to, any corporations, companies, stores,
businesses, industries, firms, newspapers and broadcasting companies, unless
otherwise required by applicable law, governmental order or regulation, subject
to the requirements of the following sentence; (ii) publish or disclose,
directly or indirectly, any Confidential Information to any unauthorized person;
or (iii) contact or otherwise communicate with the media, directly or
indirectly, on or off the record, regarding the Company or its officers or
employees or any aspect of your employment with the Company, including, without
limitation, facts and information about the Company that you have learned during
your employment or (Y) communicate in any form (oral, written or otherwise) with
any person or entity, including, but not limited to, trade publications, the
press, any competitor of the Company, any customer or any other third party,
about any Proprietary Information, except as may be necessary to comply with the
requirements of any applicable law, governmental order or regulation in
connection therewith, subject to the requirements of the following sentence; or
(Z) write, publish, cause to be published, authorize, consult about or otherwise
be involved in the writing, publication, broadcast, transmission or
dissemination of any article, interview, essay, story, book, photograph, film
videotape, documentary, diary, biography, memoir or letter or other oral,
written, visual or digital account, description or depiction of any kind,
whether or not fictionalized, about the Company or its directors, officers or
employees or your employment with the Company, whether truthful, defamatory,
disparaging, deprecating or neutral. In the event that you are requested or
required to disclose any Confidential Information or Proprietary Information in
a legal or regulatory proceeding, you agree to provide the Company with prompt
written notice of any such request or requirement and to cooperate with the
Company and its counsel in any effort to protect disclosure of such Confidential
Information or Proprietary Information.

For the purposes herein: (i) the term “Confidential Information” means all
information about the Company and its officers or employees that is not public
knowledge (including any information that becomes public by your actions or
actions of persons obtaining access to that information, directly or indirectly,
from or through you); and (ii) the term “Proprietary Information” means all
business, financial and proprietary information about the Company, including,
but not limited to, information regarding its officers and employees, its labor
practices, accounting practices, budgets, expansion plans, business plans, trade
secrets, business secrets, operational methods, policies, procedures,
proprietary formulae, specifications, programs, designs, drawings, component
lists, databases, records, software, manuals, instructions, catalogues,
information relating to the production, creation, supply or provision of any
products or services, information relating to the marketing or sale of any
products or services, information relating to the financial condition or
earnings of the Company, lists of customers’ or suppliers’ names, addresses and
contacts, sales targets and statistics, market share and pricing statistics,
marketing surveys, research reports, advertising and promotional materials and
all other information regarding the Company, whether tangible or intangible, and
whether stored, compiled or memorized physically, electronically,
photographically or by other means, but excluding information that becomes
freely and generally available to the public through the media.

You further agree that you will not retain or use for your account at any time
any trade names, trademark or other proprietary business designation used or
owned in connection with the business of the Company. You agree, upon
termination of employment or demand by the Company, immediately to deliver to
the Company, without retaining copies thereof, all Confidential Information and
derivations thereof in your possession and control, including, but not limited
to, all photographic, video or electronic documents and recordings and all
notes, analyses, compilations, studies and interpretations.

You further agree that you will not make any statements regarding the Company or
its officers or employees that are intended to, or may reasonably be expected
to, disparage or impugn them or otherwise make any statement that would
adversely affect the



--------------------------------------------------------------------------------

reputation of the Company or its officers or employees or otherwise disrupt,
damage, impair or interfere with the business or prospects of the Company or any
of its officers or employees. You acknowledge and agree that Confidential
Information and Proprietary Information are proprietary to, and valuable assets
of, the Company and that any violation or threatened violation of this Agreement
would cause irreparable damage to the Company, and that such damage will be
presumed to have occurred. In the event of such violation or threatened
violation, the Company shall be entitled, without posting any bond, to
appropriate injunctive relief in any court of competent jurisdiction restraining
you and those persons under your control from any such threatened or actual
violation of this Agreement, as well as any other damages allowed by law.

You further agree that your term of employment is for no defined period of time,
and consequently is terminable “at-will.” This means that either you or the
Company may terminate the employment relationship at any time, with or without
cause or notice. You also agree that your “at-will” employment status cannot be
changed except through a written agreement that is signed by the Company.

You further agree and acknowledge that there are no oral agreements between the
parties hereto affecting this Agreement and this Agreement is fully integrated
and supersedes and cancels any and all previous negotiations, arrangements,
brochures, agreements, and understandings, if any, between the parties hereto,
with respect to the subject matter of confidentiality and your “at-will”
employment status. None of the terms, covenants, conditions or provisions of
this Agreement can be modified, deleted or added to, except in writing signed by
the Company. You agree that all negotiations and oral agreements with respect to
confidentiality and your “at-will” status have been merged into and are included
in this Agreement.

 

/s/ Dean D. Durbin

  

/s/ Michele Perron

AGREED – Signature    WITNESSED

/s/ Dean D. Durbin

   1/17/08 PRINT NAME    DATED

* * * * * *

   ADDRESS   

* * * * * *

   ADDRESS   

***-**-****

   SOCIAL SECURITY NUMBER   